         Case 2:18-cv-04468-GAM Document 56 Filed 02/12/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



A. CHARLES PERUTO, JR.,                            :
                    Plaintiff,                     :
                                                   :              CIVIL ACTION
                      v.                           :              No. 18-4468
                                                   :              No. 18-4818
ROC NATION, ET AL.,                                :
                             Defendants.           :


                                           ORDER

       This 12th day of February, 2019, it is hereby ORDERED that Defendants’ Motion to

Dismiss for Lack of Jurisdiction (ECF No. 27) and Motion to Dismiss for Failure to State a

Claim (ECF No. 28) are DENIED as moot. Plaintiff has since filed a Second Amended

Complaint (ECF No. 49), which Defendants have moved to dismiss.




                                                         /s/ Gerald Austin McHugh
                                                   United States District Judge
